Consolidated actions to recover damages for personal injuries and property damage resulting from the collision of an automobile owned by Sherwood F. Marvin and driven by his wife, Elizabeth Carter Marvin, in which Gladys LaQuay was riding as a passenger, with an automobile owned by Roscoe C. Edlund and driven by his wife, Esther A. Edlund. Judgment in favor of defendants in Action Ro. 1, and plaintiffs in Action Ro. 2, entered on the verdict of a jury, unanimously affirmed, with costs. Ro opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ.